           Case 1:19-cv-02422-KPF Document 55 Filed 12/04/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KALIMAH ALI,

                          Plaintiff,
                                                     19 Civ. 2422 (KPF)
                   -v.-
                                                           ORDER
DAINESE USA, INC., ALBERTO
RUBIO, and HECTOR HERNANDEZ,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      In light of the discussion during today’s pretrial conference, Plaintiff’s counsel

is hereby ORDERED to obtain a copy of the transcript of the conference in due

course.

      SO ORDERED.

Dated:      December 4, 2020
            New York, New York
                                            ___________________________________
                                                KATHERINE POLK FAILLA
                                                United States District Judge
